Title: To George Washington from Marinus Willett, 14 April 1792
From: Willett, Marinus
To: Washington, George



Sir
New York 14th April 1792

A report has reached me in a way I cannot doubt that I am on a nomination for Brigadier General. I feel myself truly sensible of the honor of this nomination. It is a fresh Instance of the estimation in which I stand with you and of course very flattering to me. The repeated Instances I have experienced of your regarde are convincing evidences of your readiness to promote my welfare. It is therefore with regret I observe myself named for an office which as things are at present circumstanced would in all probability opperate to my disadvantage. The same desire to

serve my Country which early took place in my breast still remains there. Yet when I reflect on the situation I am in and the kind of service this appointment would require from me I am led to decline engaging in it and flatter myself this measure will not be disproved of by you.
I am at present in the enjoyment of an office which while it lasts will be eaqual to all my wants—On account of its being limited if any thing more permanent which would not detach me too much from my famaly presented itself I should be happy in the receipt of it—The present offer would Introduce me into a business of a disagreeable nature. It has been my uniform opinion that the United States ought to avoid an Indian war. I have generally conceived this to be our proper virtuous and wisest pollicy—The reasons assigned for the necessaty of the present Indian war have never brought conviction to my mind. From my knowledge and experience of these people I am clear it is not a difficult thing to preserve peace with them—That there are bad people among them there is no doubt and that those bad men will at times do acts which deserve punishment is very clear, But I hold that to go to war is not the right and proper way to punish them.
Most of the Indians I have had knowledge of are conceited and vain, by feeding their vanity you create their good opinion. This in time procures their esteem and affection, when this becomes the case they are susseptable of almost any impressions—They are Credulous yet susspicious—They think a great deal and have in general good notions of right and wrong—They frequently exhibit proofs of greatfull minds—Yet they are very revengfull and tho they are not free from Chicane—and Intrigue—If their vanity is properly humored and they are dealt Justly by it is not a difficult matter to keep them in their rational Capacities straight; and by degrees encompass every reasonably measure with them.
The kind of Intercourse I have had with those people, The treatment I have myself and known others to receive from them has produced in me an advocate for them.
To fight with them would be the last choise of my mind, and yet Sir, I declare from the experience I have had, I view them a people easy to beat when brought to action—When in small parties they scatter themselves along a frontier they have always

been found exceeding Injurious troublesome and Dangerous—This kind of warfare is thus fast and in it they become truly tremendious—But when they attempt any thing in large bodies I have found it notwithstanding their great dexterity in the wilderness and the advantage they usually have in taking positions they are easily beat.
In wood marches where troops are exposed to attacks from Indians much circumspection is requisite as well with respect to the mode and line of march of the troops at large—as in having small parties and single men extended far on the flanks, in front and in rear—But when ever a serious attack is made which usually is furious and generally severe, An Instuntanious charge with Huzaing sufficient to overcome the noise the Indians make will never fail to repell them—And this stroke repeated and pursued will I am well convinced ever effect a victory, And yet victories over Indians are generally paid for, But Defeats are terrible.
The honor however of fighting and beating Indians is what I do not asspire after—If in anyways I could be instrumental in effecting and maintaining peace with them, it would be to me an immence gratification—With sentiments of the purest veneration and respect—I have the honor to be Sir Your most Obedient and very humble Servant

Marinus Willett

